         Case 1:12-cv-00920-EDK Document 233 Filed 05/24/21 Page 1 of 3




                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS
____________________________________


STEPHANIE MERCIER,
AUDRICIA BROOKS,
DEBORAH PLAGEMAN,
JENNIFER ALLRED,
MICHELLE GAVIN,
STEPHEN DOYLE, on behalf of themselves
and all others similarly situated,

                       Plaintiffs,
       v.                                                    No. 12-920C
                                                             (Judge Kaplan)
THE UNITED STATES OF AMERICA,


                       Defendant.
____________________________________


            PLAINTIFFS’ UNOPPOSED REQUEST FOR STATUS CONFERENCE


       Plaintiffs hereby request a status conference with the Court to be held as expeditiously as

possible to discuss the process of approval of the Parties’ settlement in principle. The

Government does not oppose this request.

       After eight years of hard-fought litigation, Plaintiffs and the Government on January 4,

2021 reached a settlement in principle of the overtime claims asserted in this case. As requested,

Plaintiffs provided the Government with a comprehensive settlement allocation spreadsheet for

all Class Members and on or about March 18th, Counsel finalized the language of the Settlement

Agreement which we understand is awaiting approval at “Main Justice.”
         Case 1:12-cv-00920-EDK Document 233 Filed 05/24/21 Page 2 of 3




       Despite VA Counsel’s good faith efforts, it is Plaintiffs’ perception that the settlement

approval process has been unnecessarily protracted. Plaintiffs have prepared and are ready to file

the preliminary approval motion, the supporting memorandum and the proposed notices of class

action settlement but cannot do so until we secure full DOJ approval authorizing Mr. Oliver to

execute the Settlement Agreement on behalf of the Government.

       Accordingly, Plaintiffs respectfully request a conference with the Court to explore any

measures that may be employed to facilitate DOJ approval of the Settlement Agreement so that

we can move toward a final resolution of this case for Class Members.



                                                     Respectfully Submitted,


                                                     /s/ Michael Hamilton_____________

       Guy Fisher                 Michael Hamilton
       PROVOST UMPHREY LAW FIRM PROVOST UMPHREY LAW FIRM
       LLP                        LLP
       490 Park Street            425 Hillsboro Pike, Suite 303
       Beaumont, TX 77701         Nashville, TN 37215
       409.203.5030--phone        615.297.1932—phone
       gfisher@provostumphrey.com mhamilton@provostumphrey.com
       Co-counsel for Plaintiffs  Counsel for Plaintiffs

       Robert H. Stropp, Jr.                         William H. Narwold
       MOONEY, GREEN, SAINDON,                       Mathew P. Jasinski
       MURHY & WELCH, P.C.                           MOTLEY RICE LLC
       1920 L. Street, NW, Suite 400                 One Corporate Center
       Washington, DC 20036                          20 Church Street, 17th Floor
       202.783.0010--phone                           Hartford, CT 06103
       rstropp@hotmail.com                           860.882.1676--phone
       Co-counsel for Plaintiffs                     bnarwold@motleyrice.com
                                                     mjasinski@motleyrice.com
                                                     Co-counsel for Plaintiffs

       E. Douglas Richards                           Bennett P. Allen
       E. DOUGLAS RICHARDS, PSC                      COOK, ALLEN & LOGOTHETIS, LLC
       Chevy Chase Plaza                             30 Garfield Place, suite 540
        Case 1:12-cv-00920-EDK Document 233 Filed 05/24/21 Page 3 of 3




       836 Euclid Avenue, Suite 321                 Cincinnati, OH 45202
       Lexington, KY 40502                          513.287.6992---phone
       859.259.4983--phone                          ballen@econjustice.com
       edrichards714@yahoo.com                      Co-counsel for Plaintiffs
       Co-counsel for Plaintiffs

I hereby certify that on May 24, 2021, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system which will send notification of such filing to counsel for all
parties.


                                                    /s/ Michael Hamilton________
